OPINION
                                         No. 04-10-00311-CV

                                      ZYZY CORPORATION,
                                            Appellant

                                                 v.

                                        Gloria HERNANDEZ,
                                               Appellee

                   From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 07-12-23065-MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 26, 2011

AFFIRMED

           In this interlocutory appeal, ZYZY Corporation, publisher of the Eagle Pass News-Guide,

a newspaper of general circulation in Maverick County, complains of the trial court’s order

denying its motion for summary judgment in a libel suit brought by Gloria Hernandez. See TEX.

CIV. PRAC. & REM. CODE ANN § 51.014(a)(6) (West 2008). We hold Hernandez’s suit is not

barred by limitations and that ZYZY did not establish as a matter of law that Hernandez is a

public figure. Accordingly, we affirm the trial court’s order.
                                                                                   04-10-00311-CV


                                             BACKGROUND

        The lawsuit arises out of an article published in the News-Guide on April 27, 2006. The

article reported on a hearing held April 26, 2006, before the Tribal District Court for the

Kickapoo Traditional Tribe of Texas. That proceeding concerned a long-standing dispute about

who were the legitimate and duly elected leaders of the tribe. During the hearing, the plaintiffs

called Hernandez to testify about some of the facts surrounding the dispute. Hernandez, who is

not a member of the tribe, testified she was hired to be legal counsel for the tribe in October

2002, and was on retainer at the time of the hearing. In response to a question about how much

of her legal practice is devoted to work for the tribe, Hernandez testified, “I make roughly about

ten percent of my income from the tribe.”

        The day after the hearing, the article on the front page of the News-Guide contained the

subheadline, “Gloria Hernandez admits she’s skimming 10% of casino profits off the top.” The

article stated in part:

                The most damning of testimony came when Hernandez admitted on the
        stand that she rakes off a 10% share of Lucky Eagle Casino profits for her
        services to the handful of remaining Kickapoo insurgents. This admission is a
        clear cut violation of National Indian Gaming Commission rules and regulations
        which require approval of any management contract by an outsider hired to
        oversee an Indian casino operation. And Hernandez leaves little doubt she
        intended to defraud to [sic] the federal governmental agency when she has never
        listed herself as anything but a legal representative to the Kickapoo Tribe of
        Texas.

        Hernandez filed a libel suit against ZYZY in Comal County on Friday, April 27, 2007.

Hernandez filed an identical petition in Bexar County on Monday, April 30, 2007. The Comal

County suit was later dismissed for want of prosecution, and the Bexar County suit was

transferred to Maverick County.




                                               -2-
                                                                                                04-10-00311-CV


        ZYZY filed a motion for summary judgment in the Bexar/Maverick County case, arguing

Hernandez’s suit is barred by the statute of limitations and that the summary judgment evidence

established an absence of malice as a matter of law. The trial court denied the motion and this

appeal ensued.

                                                LIMITATIONS

        The parties agree that the one year statute of limitations 1 ended on Friday, April 27, 2007,

and that the Comal County suit was timely filed. Hernandez contends the Bexar County filing

was also timely because the Bexar County District Clerk’s office was closed April 27, 2007 for

the Battle of Flowers holiday. Hernandez argues that, pursuant to section 16.072 of the Texas

Civil Practice and Remedies Code, the last day of the limitations period for filing in Bexar

County was extended to the following Monday – the next day the Bexar County District Clerk’s

Office was open and the date her suit was filed.

        Section 16.072 provides:

        If the last day of a limitations period under any statute of limitations falls on a
        Saturday, Sunday, or holiday, the period for filing suit is extended to include the
        next day that the county offices are open for business.

TEX. CIV. PRAC. & REM. CODE ANN. 16.072 (West 2008). The term “holiday,” as used in the

limitations statute, includes a day when the clerk’s office for the court in which the case is filed

is officially closed. Martinez v. Windsor Park Dev. Co., 833 S.W.2d 950, 951 (Tex. 1992). The

parties agree the Bexar County courthouse was officially closed on the last day of the limitations

period, and that the Battle of the Flowers is a “holiday” within the meaning of the statute.

        ZYZY argues Hernandez may not invoke section 16.072 to extend the limitation period

because, having timely filed her suit in Comal County, Hernandez “was not at risk of losing the


        1
         An action for libel must be brought not later than one year after the cause of action accrues. TEX. CIV.
PRAC. & REM. CODE ANN. § 16.002(a) (West 2002).

                                                      -3-
                                                                                    04-10-00311-CV


final day of [her] limitations period in this case.” See Lowe v. Rivera, 60 S.W.3d 366, 368 (Tex.

App.—Dallas 2001, no pet). In Lowe, the last day of the limitations period was President’s Day.

Assuming Dallas County offices were closed on President’s Day, Lowe waited until the

following day to file his petition. Id. at 367. However, Dallas County offices, including the

clerk’s office, were open on President’s Day. Id. The trial court granted the defendant’s motion

for summary judgment on limitations grounds. Id. On appeal, Lowe argued that because the day

limitations expired was an official holiday, his limitations period was extended one day. Id. at

368. The court of appeals rejected Lowe’s argument, stating that “[r]ead as a whole, the section

clearly addresses the situation that arises when the county’s offices are not open for business on

the last day of the limitations period.” Id. at 369. The court further explained that Lowe’s

       reading of section 16.072 would apply a savings provision to a date that needed
       no saving. Appellant was not at risk of losing the final day of his limitations
       period in this case: the courthouse and the clerk’s office were open for business
       on February 21, 2000. He could have filed his petition on the last day of his
       limitations period. To apply a statute extending the limitations period beyond a
       date when the courthouse is already open is patently absurd. It is reasonable,
       instead, to construe that statute-given its purpose and its language-to operate only
       when the plaintiff is unable to file his petition on the date his limitations period
       expires.

Id. at 366 (citations omitted). Unlike the courthouse in Lowe, the Bexar County courthouse was

closed on the last day of Hernandez’s limitations period. ZYZY contends that the rationale of

Lowe nevertheless bars Hernandez’s claim because she was able to file her petition on the date

her limitations period expired, albeit in Comal County.

       We decline to engraft onto the statute a prefaratory clause to the effect of, “Unless suit

has been or could be timely filed in another county, …” Were we to adopt ZYZY’s position,

plaintiffs facing a closed clerk’s office on the last day of limitations would be required to




                                               -4-
                                                                                                           04-10-00311-CV


investigate whether the clerk’s office in any county with arguable venue was open and file suit in

that county, a result section 16.072 clearly does not require.

        ZYZY also argues that section 16.064 of the Civil Practice and Remedies Code, rather

than section 16.072, controls when there is a “second filing of the same action.” See TEX. CIV.

PRAC. & REM. CODE ANN. § 16.064 (West 2008). 2 ZYZY then contends the Bexar County suit is

not saved by section 16.064 because the Comal County suit was not dismissed for want of

jurisdiction, as required by that section. We again disagree with ZYZY’s construction of the

statutes. Nothing in the language of section 16.072 limits its application to situations in which

there is only one filing. Further, section 16.064, entitled “Effect of Lack of Jurisdiction,” plainly

sets out the rule to be applied to a second suit, filed after the first is dismissed for lack of

jurisdiction. That is not this case.

        We reject Lowe’s arguments and apply the plain language of section 16.072, which

extended the time for filing suit in Bexar County until Monday, April 30, 2007. Accordingly, we




        2
            Section 16.064 provides:

                  § 16.064. Effect of Lack of Jurisdiction

                  (a) The period between the date of filing an action in a trial court and the date of
                  a second filing of the same action in a different court suspends the running of
                  the applicable statute of limitations for the period if:

                             (1) because of lack of jurisdiction in the trial court where the action was
                  first filed, the action is dismissed or the judgment is set aside or annulled in a
                  direct proceeding; and

                            (2) not later than the 60th day after the date the dismissal or other
                  disposition becomes final, the action is commenced in a court of proper
                  jurisdiction.

                  (b) This section does not apply if the adverse party has shown in abatement that
                  the first filing was made with intentional disregard of proper jurisdiction.

        TEX. CIV. PRAC. & REM. CODE § 16.064 (West 2008).

                                                          -5-
                                                                                     04-10-00311-CV


hold the trial court did not err in denying ZYZY’s motion for summary judgment on the ground

Hernandez’s suit is barred by the statute of limitations.

                               LIMITED-PURPOSE PUBLIC FIGURE

       In its second ground for summary judgment, ZYZY argued Hernandez is a limited-

purpose public figure and the evidence established an absence of actual malice as a matter of

law. To recover damages in a libel case against a media defendant, a general or limited-purpose

public figure or public official must prove, by clear and convincing evidence, that the defendant

published the statement with “actual malice.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 342

(1974). Because we hold ZYZY did not establish as a matter of law that Hernandez is a limited-

purpose public figure, we address only that issue, and need not decide whether the summary

judgment evidence conclusively negated actual malice.

                                          Applicable Law

       In the defamation context, there are two types of public figures: (1) general-purpose

public figures — people who “achieve such pervasive fame or notoriety that [they] become[ ]

public figure[s] for all purposes and in all contexts;” and (2) limited-purpose public figures —

people who “thrust themselves to the forefront of particular public controversies in order to

influence the resolution of the issues involved . . . inviting attention and comment,” who

“inject[ ] [themselves] or [are] drawn into a particular public controversy . . . assum[ing] special

prominence in the resolution of public questions” or “engag[ing] the public’s attention in an

attempt to influence its outcome.” Gertz, 418 U.S. at 345, 351, 352. Whether a person is a public

figure is a question of law. Rosenblatt v. Baer, 383 U.S. 75, 88 (1966); WFAA-TV, Inc. v.

McLemore, 978 S.W.2d 568, 571 (Tex. 1998).




                                                -6-
                                                                                       04-10-00311-CV


       The Texas Supreme Court applies the three part test adopted by the Fifth Circuit to

determine whether an individual is a limited-purpose public figure:

       (1) the controversy at issue must be public both in the sense that people are
       discussing it and people other than the immediate participants in the controversy
       are likely to feel the impact of its resolution;

       (2) the plaintiff must have more than a trivial or tangential role in the controversy;
       and

       (3) the alleged defamation must be germane to the plaintiff’s participation in the
       controversy.

McLemore, 978 S.W.2d at 571 (quoting Trotter v. Jack Anderson Enters., Inc., 818 F.2d 431,

433-34 (5th Cir. 1987)).

       To decide whether a public controversy existed and to define its contours, the court

“‘must examine whether persons actually were discussing some specific question. A general

concern or interest will not suffice. The court can see if the press was covering the debate,

reporting what people were saying and uncovering facts and theories to help the public formulate

some judgment.’” McLemore, 978 S.W.2d at 572 (quoting Waldbaum v. Fairchild Pub., Inc.

627 F.2d 1287, 1297 (D.C. Cir. 1980)). To determine whether an individual had more than a

trivial or tangential role in the controversy, the court considers: “(1) whether the plaintiff actually

sought publicity surrounding the controversy; (2) whether the plaintiff had access to the media;

and (3) whether the plaintiff ‘voluntarily engaged in activities that necessarily involve[d] the risk

of increased exposure and injury to reputation.’” McLemore, 978 S.W.2d at 573 (citations

omitted) (quoting Brewer v. Memphis Pub. Co., 626 F.2d 1238, 1254 (5th Cir. 1980)). ‘“By

publishing your views you invite public criticism and rebuttal; you enter voluntarily into one of

the submarkets of ideas and opinions and consent therefore to the rough competition in the

marketplace.’” McLemore, 978 S.W.2d. at 573 (quoting Dilworth v. Dudley, 75 F.3d 307, 309



                                                 -7-
                                                                                      04-10-00311-CV


(7th Cir.1996)). A lawyer does not become a public figure merely because he “undertake[s] to

represent clients in difficult, unpopular, high profile, or sensational types of cases,” or advocates

for a famous or controversial client. Spence v. Flynt, 816 P.2d 771, 776-77 (Wyo. 1991), cert.

denied, 503 U.S. 984 (1992). A lawyer representing a client in a very public controversy, but

who does “not thrust himself into the vortex of [the] public issue, nor . . . engage the public’s

attention in an attempt to influence its outcome” does not, by virtue of the legal representation,

make himself a public figure. See Gertz, 418 U.S. at 353.

                                             The controversy

       ZYZY’s summary judgment evidence included the reporter’s record of the April 26, 2006

hearing and newspaper articles from the Eagle-Pass News Guide, its sister paper, the Eagle Pass

Sunday News, the San Antonio Express-News, and the Dallas Morning News. This evidence

reveals that the controversy that was the subject of the April 26, 2006 hearing was, in broad

terms, the legitimacy of the leadership of the Kickapoo Traditional Tribe of Texas and the

legitimacy of the court conducting the hearing.

       The evidence reflects that in 2002, a group of tribal members (“the insurgents”) who

were dissatisfied with how the tribe was being governed decided to challenge those who had

long led the tribe. According to a Sunday News article, in July 2002, Hernandez, a lawyer and

not a member of the tribe, presented the tribal chairman a demand letter and recall petition on

behalf of the insurgents. The article reported that the letter, signed by Hernandez, demanded that

an election to recall the chairman be held within forty-five days, pursuant to the tribe’s

Constitution. The attached petition was signed by 141 tribe members and enumerated their

grievances.




                                                  -8-
                                                                                                    04-10-00311-CV


       The tribe did not set a recall election, and in September 2002, 140 tribe members,

represented by Hernandez, filed suit in state court, seeking to require the tribe to conduct a

special election. The state court dismissed the suit for want of jurisdiction, and Hernandez

testified her research convinced her there was no tribal court that could hear the dispute. The

insurgents then unsuccessfully sought assistance from their elected representatives and various

federal agencies.

       According to the news reports and testimony at the April 2006 hearing, the insurgents

concluded they had no other remedy and decided to conduct their own “vote of conscience” in

“the traditional way.” After the vote of conscience, held October 28, 2002, Raul Garza Sr. was

removed as tribal chairman, and new leadership assumed power. Hernandez testified the new

tribal council immediately hired her as the tribe’s attorney. There followed several months of

litigation with the old leadership and negotiations with the Bureau of Indian Affairs (“BIA”).

During this time, a tribal court created under the old leadership, declared the election invalid. 3

However, by the end of November, the new tribal council installed after the vote of conscience

had gained recognition from the BIA, and was governing the tribe. The news articles in the

record reflect that Hernandez represented the tribe during the next several years in various

matters, including negotiations with state and federal agencies and litigation concerning gaming

and the tribe’s casino.

       Juan Garza, the tribal chairman at the time of the 2006 hearing, testified there had been

several general elections since October 2002. Garza also testified the tribal council passed a

resolution in November 2005, adopting a tribal code that provided for the creation of a tribal

court. In April 2006, the tribe created the Tribal District Court for the Kickapoo Traditional

Tribe of Texas, and appointed Senior Judge Don Morgan as judge of the court.
       3
           Whether this tribal court had been duly created was a disputed issue at the April 2006 hearing.

                                                         -9-
                                                                                     04-10-00311-CV


       In March 2006, Raul Garza Sr. and some of the other leaders who had been ousted in

2002, began efforts to conduct their own “vote of conscience.” Tribal chair Juan Garza testified

that after learning about the efforts to conduct the new initiative election, he and the other

members of the tribal council filed suit in the newly created tribal court against the former tribal

leaders. The suit alleged that no proper petition had been submitted and sought to enjoin the

election, declare any orders of previous alleged tribal courts void, and declare the plaintiffs the

legitimate and duly elected tribal council. The defendants filed a special appearance challenging

the legitimacy of the court and its jurisdiction over them. The April 26, 2006 hearing before

Judge Morgan was to address the plaintiffs’ motion for a temporary injunction and the

defendants’ special appearance.      Hernandez testified as a fact witness about the events

surrounding the 2002 vote of conscience, the subsequent litigation and recognition, and the

current effort to conduct an initiative election. At the conclusion of the hearing, the court held

the previous tribal court was not legally created, any actions by a purported judge of that court

were ultra vires, any defect in the election of the tribal council in 2002 had been rectified by

subsequent elections, and the court had jurisdiction over the cause and the parties. The Eagle

Pass News-Guide article that is the basis of the instant lawsuit, was published the next day.

                                                Discussion

       The summary judgment evidence establishes that the controversy regarding the

legitimacy of the tribal leadership was a public one, “both in the sense that people [were]

discussing it and people other than the immediate participants in the controversy [were] likely to

feel the impact of its resolution.” McLemore, 978 S.W.2d at 571. The resolution of the April

2006 hearing affected not only the individual parties to the suit, but the entire Kickapoo

Traditional Tribe of Texas, and determined who would control vast sums of casino revenues.



                                               - 10 -
                                                                                   04-10-00311-CV


But to be considered a limited-purpose public figure for defamation purposes, one involved in

such a public controversy must have more than a tangential role, must seek out publicity, try to

influence the outcome of the controversy by publishing his views, or engage in activities that

necessarily increase his exposure to injury to his reputation. See Gertz, 418 U.S. at 345;

McLemore, 978 S.W.2d at 573.

       ZYZY contends Hernandez played more than a trivial or tangential role in the dispute

because she injected herself into the controversy beyond her role as an advocate for one side.

The summary judgment evidence includes ninety-eight articles from ZYZY’s two Eagle Pass

papers that concern the Kickapoo and cover the period from July 28, 2002 through April 23,

2006. Approximately half of the articles mention Hernandez by name. In the articles from July

through December 2002, covering the recall petition through BIA recognition of the new

leadership, ZYZY’s reporting of the events was somewhat neutral.          When Hernandez was

mentioned, it was in reference to legal matters, she was referred to as the attorney for those

challenging the former leaders or for the tribe, and the context suggests she was responding to a

reporter’s inquiries about the status of various proceedings.

       Beginning in February 2003, the tone of ZYZY’s reporting changed significantly. Later

articles refer to Hernandez as a “non-Indian outside agitator,” a “dictator,” and the “self-

proclaimed heir to Kickapoo throne,” and state she “orchestrated an illegal revolution,”

established “the insurgent tribal council” and “leads [it] by a nose ring.” However, ZYZY did

not present any summary judgment evidence supporting these characterizations. There is no

evidence Hernandez led or “orchestrated” the 2002 vote of conscience. Nor did ZYZY present

any evidence that Hernandez played a significant role in the day-to-day affairs of the tribe after

the 2002 vote or had any influence over the tribal council’s decisions on non-legal matters. In



                                               - 11 -
                                                                                    04-10-00311-CV


her summary judgment affidavit, Hernandez testified, “I do not have a role in making

governmental decisions for the KTTT, 4 such decisions are left to the KTTT Tribal Council. I am

not a member of the KTTT. I am not a prosecutor for the KTTT Tribal Court. I have no

responsibility for law enforcement. I do not have any authority to make decisions of any

governmental nature for the KTTT.” At oral argument, counsel for ZYZY acknowledged that

the Eagle Pass papers’ reporting alone could not make Hernandez a public figure. Instead,

ZYZY relies on Hernandez’s testimony at the April 2006 hearing regarding her activities in

seeking meetings with public officials and San Antonio Express-News articles in which

Hernandez allegedly is reported making comments beyond her activities as a lawyer.

       ZYZY contends Hernandez’s “extensive activities” in directly approaching public

officials to pursue issues related to tribal leadership were such that she necessarily exposed

herself to an increased risk of injury to reputation. ZYZY’s evidence of these activities is solely

Hernandez’s own testimony at the April 2006 hearing. During her testimony, Hernandez was

asked what options her clients had in 2002, other than the vote of conscience, to show they did

not approve of the tribal administration. Hernandez responded:

              Well, before the recall petition, the tribe — and when I say the tribe,
       remember, the [current] council members were not the core group that was
       working towards this – it was another group of young people who don’t even —
       didn’t even qualify to be council members. They were trying to find every
       avenue available to them.

               Research had already told me that the Federal Government had already
       ruled that they were going to get no recourse there. The recall petition was being
       ignored. The next stop we made was go to state court.

              State court, we had one hearing, Joe Ruiz appeared and he vehemently
       claimed that state court or federal court had no jurisdiction.

              So, that left the Kickapoo Tribe without any relief in the court system
       outside of the tribe. Since there was no court within the tribe, the next stop after
       4
           The Kickapoo Traditional Tribe of Texas.

                                                      - 12 -
                                                                                  04-10-00311-CV


       we were thrown out of state court was to go talk to the BIA [Bureau of Indian
       Affairs]. Mr. Gary Water was there. There were other people. I can’t recall their
       names.

               All this time, the tribal members are calling and talking to whoever that
       will listen to them: State representatives, state senators, anybody, congressmen,
       senators, U.S. Senators. They were trying to say, Here, here, listen to us, here’s
       what’s happening, help us.

               The next stop was BIA and BIA said, Sorry, you know, it’s an internal
       matter, you go fix it yourself. Next stop was go to Washington, D.C. I think we
       all put — some people put some money together and did a little pitching here and
       there. And we ended up in Washington, D.C. We had met with several department
       heads. Department of Interior was there — was represented, I think. Department
       of Justice was represented.

              And basically, they listened to the story and said, Sorry, it’s an internal
       matter. Thank you very much. We feel for you. And that was it.

Hernandez testified the direct contacts with representatives, senators, and congressmen were

made by tribal members, and ZYZY did not present any evidence to the contrary. Although she

testified she went with her clients to meetings with the BIA, the Department of Interior, and the

Department of Justice, the record does not reflect what role Hernandez played in those meetings.

The record contains no media coverage of the meetings, and nothing in the record suggests

Hernandez did anything other than accompany her clients. We hold that merely accompanying a

client to meet with elected officials to discuss matters of importance in his district or to meet

with representatives of agencies that have some oversight authority over the lawyer’s client does

not make a lawyer a public figure.

       ZYZY also argues that the San Antonio Express-News articles reporting Hernandez’s

comments about the tribe’s future activities and intentions show she has become part of the

controversy and not merely a legal advocate. We disagree. ZYZY submitted fourteen articles

about the Kickapoo from the Express-News in which Hernandez is named, covering the period

August 2002 until early June 2007. More than half the articles are from 2002, and concern the

                                              - 13 -
                                                                                       04-10-00311-CV


recall petition, vote of conscience, and related litigation. All the articles refer to Hernandez as

counsel for the one faction or for the tribe and report her response to a reporter’s inquiry about

the status of the various proceedings.

       The record contains five Express-News articles published over the next four and one-half

years. These articles include quotes from Hernandez responding to (1) the Maverick County

district attorney’s and investigators’ stated concerns that a Kickapoo girl was buried without an

autopsy; (2) a legislative proposal to allow video slot machines at various venues around the

state; (3) the State of Texas’s federal court lawsuit opposing the tribe’s application for a Class III

gambling license and the Department of Interior’s preliminary decision on the application; and

(4) the county’s efforts to close eight-liner parlors that illegally competed with the tribe’s casino.

Finally, ZYZY submitted one article from April 2004 from the Dallas Morning News. That

article reported on a proposal to allow slot machines at racetracks as a means to generate school

revenue. The article discusses what effect the plan might have on the Kickapoo, and quotes

Hernandez, who is referred to as a lawyer for the tribe, saying, “This was brought to us within

the last 24 hours, and the council has not had time to discuss it. But obviously the tribe wants to

remain viable.”    Nothing in the Express-News or Dallas Morning News articles suggests

Hernandez sought out the publicity; rather, the articles indicate she was merely responding to

press inquiries regarding legal matters affecting the tribe.

       In its brief, ZYZY also relies upon reported comments by Hernandez about future events

— that Hernandez was preparing a motion to be filed in a federal court suit and that the tribe

would try other means to obtain a broader gaming license if unsuccessful in the suit filed by the

State of Texas — to argue Hernandez is a limited-purpose public figure. However, we disagree

that these comments make Hernandez a limited-purpose public figure for purposes of this suit.



                                                - 14 -
                                                                                     04-10-00311-CV


First, the controversy that was the subject of the April 2006 hearing and article did not involve

the tribe’s effort to expand its gaming license. Second, Hernandez’s comments, in context, do

not show Hernandez abandoned her role as an attorney or that she was attempting to influence

public opinion.

        ZYZY’s summary judgment evidence shows that Hernandez provided legal advice and

representation to tribe members who sought a change in tribe leadership in 2002, that she was

hired as the tribe’s attorney after the leadership change, and that she continued in that capacity

through the April 2006 hearing and publication of the article subject of this suit. The evidence

does not show that she became involved in the controversy regarding the tribe leadership beyond

her role as a legal advocate, that she thrust herself into the public eye by engaging the media, had

any special access to the media, or that she used the media in an attempt to influence the

outcome of the controversy. On this record, we cannot say that ZYZY established as a matter of

law that Hernandez is a limited-purpose public figure. Accordingly, the trial court did not err in

denying the motion seeking summary judgment because of the absence of malice against a public

figure plaintiff.

                                          CONCLUSION

        We hold Hernandez’s lawsuit was timely filed within the limitations period and ZYZY

failed to prove as a matter of law Hernandez was a limited-purpose public figure. We therefore

affirm the trial court’s order denying ZYZY’s motion for summary judgment.


                                                  Steven C. Hilbig, Justice




                                               - 15 -